DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, regarding Claim Rejection under 35 USC §102 of Claims 9, 10, and 13-17, as well as under 35 USC §103 of Claim 12, filed 13 June 2022 have been fully considered but they are not persuasive.

Regarding Claims 9 and 17, Applicant argues the prior art reference “Chuang does not disclose determining a target syntax model from among multiple syntax models… “[a] syntax element may be used to indicate the target syntax model selected from the multiple syntax models”” (emphasis in original).  Examiner respectfully disagrees and any flag/syntax-element which indicates between using one model or another would, by applicant’s definition, select the indicated choice in model. 

Applicant’s arguments, see Response to Office Action mailed 11 March 2022, filed 13 June 2022, with respect to the rejection(s) of claim(s) 1-4 and 6-8 under 35 USC §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jang et al. (US 2021/0021840 A1)
.
Regarding Claims 1 and 8, Applicant argues “it is unclear where or how the references disclose a partition type that comprises both QT and 1D partitioning”.  Examiner respectfully disagrees and respectfully directs Applicant’s attention to Huang: FIG. 5 or Hong: FIG. 1D which shows a CU divided by both QT and binary (1D) as well as Huang: ¶ [0007], [0012], and [0013] and Hong: ¶ [0042].  Furthermore, Chuang: FIG. 7A; and ¶ [0089] disclose QT, 1D, and both QT and 1D.  Examiner respectfully reminds Applicant that claims written in the alternative only need one of the alternative options to be disclosed by a prior art reference, given broadest, reasonable interpretation. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim(s) 9, 10, and 13-17 is/are rejected under U.S.C. 102(a)(1) as being anticipated by Chuang et al. (US 2018/0070110 A1).

Regarding Claims 9 and 17, Chuang discloses an apparatus performing a method of video coding for a video encoder or decoder, the method comprising: receiving input data associated with a current block region in a current picture belonging to a video sequence [Chuang: FIG. 2]; selecting a target syntax model from multiple syntax models, wherein each syntax model comprises a codeword table or a CU splitting rule [Chuang: ¶ [0099]; ¶ [0131]]; partitioning the current block region into one or more coding units using quadtree (QT) partition [Chuang: ¶ [0040]: Syntax data associated with a CU may also describe, for example, partitioning of the CU into one or more TUs according to a quadtree] and/or 1D (one-dimensional) partition [Chuang: ¶ [0138]: Again, video encoder 20 and/or video decoder 30 may implement the above-described techniques individually, or in any combination where two or more of the techniques can be logically combined. As described above, the techniques of this disclosure are applicable to scenarios in which various tree types are used for block partitioning. For instance, the Region Tree (RT) partitioning may include but not be limited to quadtree partition, and the Prediction Tree (PT) partitioning may include but not be limited to binary tree partitioning and/or symmetric center-side triple tree partitioning] and signalling block partition information according to the target syntax model at an encoder side, or parsing the block partition information according to the target syntax model and partitioning the current block region into said one or more coding units at a decoder side [Chuang: FIG. 5; and ¶ [0131]], wherein a syntax flag is used to indicate the target syntax model selected from the multiple syntax models [Chuang: FIG. 5; and ¶ [0131]]; and encoding or decoding the current block region by applying encoding or decoding process to said one or more coding units [Chuang: ¶ [0180]].

Regarding Claim 10, Chuang discloses all the limitations of Claim 9, and is analyzed as previously discussed with respect to that claim.
Furthermore, Chuang discloses wherein the current block region corresponds to one block with a predefined size, one current coded CU (coding unit), or one CTU (coding tree unit) [Chuang: ¶ [0079]].

Regarding Claim 13, Chuang discloses all the limitations of Claim 9, and is analyzed as previously discussed with respect to that claim.
Furthermore, Chuang discloses wherein the target syntax model is determined based on size of leaf CUs [Chuang: ¶ [0040]], maximum QT or CT (coding tree) depth [Chuang: ¶ [0039], a number of leaf CUs being partitioned by BT (binary tree) partition or QT partition, or a combination of thereof [Chuang: ¶ [0043]: A leaf-CU having one or more PUs may also include one or more transform units (TUs).  The transform units may be specified using an RQT (also referred to as a TU quadtree structure), as discussed above.  For example, a split flag may indicate whether a leaf-CU is split into four transform units.  Then, each transform unit may be split further into further sub-TUs.  When a TU is not split further, it may be referred to as a leaf-TU.  Generally, for intra coding, all the leaf-TUs belonging to a leaf-CU share the same intra prediction mode.  That is, the same intra-prediction mode is generally applied to calculate predicted values for all TUs of a leaf-CU.  For intra coding, a video encoder may calculate a residual value for each leaf-TU using the intra prediction mode, as a difference between the portion of the CU corresponding to the TU and the original block.  A TU is not necessarily limited to the size of a PU.  Thus, TUs may be larger or smaller than a PU.  For intra coding, a PU may be collocated with a corresponding leaf-TU for the same CU.  In some examples, the maximum size of a leaf-TU may correspond to the size of the corresponding leaf-CU].

Regarding Claim 14, Chuang discloses all the limitations of Claim 9, and is analyzed as previously discussed with respect to that claim.
Furthermore, Chuang discloses wherein the QT partition is used before the 1D partition [Chuang: ¶ [0087] Otherwise (e.g., if the quad-tree leaf node size does not exceed the MaxBTSize of 64.times.64), the leaf quad-tree node may be further partitioned according to the binary tree structure.  Therefore, the quad-tree leaf node is also the root node for the binary tree, and has a binary tree depth of 0.  When the binary tree depth reaches MaxBTDepth (i.e., 4) by way of iterative binary splitting, it implies no further splitting of any kind.  If the binary tree node has a width equal to MinBTSize (i.e., 4), it implies no further vertical splitting.  Similarly, if the binary tree node has a height equal to the MinBTSize (4), it implies no further horizontal splitting.  The leaf nodes of the binary tree are, namely, CUs further processed by prediction and transform without any further partitioning], and the QT partition is forbidden after the 1D partition is used [Chuang: FIG. 4B; and ¶ [0086]: In accordance with binary tree splitting, there are two splitting types, namely, symmetric horizontal splitting and symmetric vertical splitting.  In one example of the QTBT partitioning structure, the CTU size is set as 128.times.128 (that is, 128.times.128 luma samples and two corresponding 64.times.64 chroma samples), the MinQTSize is set as 16.times.16, the MaxBTSize is set as 64.times.64, the MinBTSize (for both width and height) is set as 4, and the MaxBTDepth is set as 4.  The quadtree partitioning is applied to the CTU first, to generate quad-tree leaf nodes.  The quad-tree leaf nodes may have a size ranging from 16.times.16 (i.e., the MinQTSize) to 128.times.128 (i.e., the CTU size).  If the leaf quad-tree node is 128.times.128, then the leaf quad-tree node will not be further split according to the binary tree structure, because the quad-tree leaf node size exceeds the MaxBTSize (i.e., 64.times.64)].
 
Regarding Claim 15, Chuang discloses all the limitations of Claim 9, and is analyzed as previously discussed with respect to that claim.
Furthermore, Chuang discloses wherein a first syntax flag is firstly signalled at the encoder side or parsed at the decoder side to indicate whether the current block region is split into multiple smaller blocks [Chuang: ¶ [0038]-[0039]].

Regarding Claim 16, Chuang discloses all the limitations of Claim 15, and is analyzed as previously discussed with respect to that claim.
Furthermore, Chuang discloses wherein no further syntax flag is signalled when the current block region is not split as indicated by the first syntax flag, and one or more additional syntax flags are signalled when the current block region is split as indicated by the first syntax flag [Chuang: ¶ [0040]].
	
Claim Rejections - 35 USC § 103
Claim 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2018/0139444 A1) in view of Chuang et al. (US 2018/0070110 A1)

Regarding Claims 1 and 8, Huang discloses an apparatus and a method of video coding for a video encoder or decoder, the method comprising: receiving input data associated with a current block region in a current picture belonging to a video sequence [Huang: FIG. 7: 710]; partitioning the current block region into one or more coding units by firstly signalling or parsing a first flag to indicate whether the current block region is split into multiple smaller blocks or whether the current block region is not further split and corresponds to a coding unit [Huang: ¶ [0013]: According to another method of video coding, one or more horizontal splitting flags and one or more vertical splitting flags are signaled in a video bitstream to indicate block partition of the current block into multiple sub-blocks using one or more stages of quadtree partitioning and binary tree partitioning at an encoder side, or said one or more horizontal splitting flags and said one or more vertical splitting flags are parsed from the video bitstream to determine block partition of the current block into said multiple sub-blocks using one or more stages of quadtree partitioning and binary tree partitioning at a decoder side.  Multiple sub-blocks partitioned from the current block are determined according to said one or more horizontal splitting flags and one or more vertical splitting flags.  The multiple sub-blocks are encoded to generate compressed bits to include in a video bitstream or the multiple sub-blocks are from the video bitstream], and signalling or parsing a second syntax flag to indicate whether the current block region is split using quadtree (QT) partition or, alternatively, split using one-dimensional (1 D) partition [Huang: ¶ [0024]: FIG. 8 illustrates a flowchart of another exemplary coding system using block partition, where a horizontal split flag and a vertical split flag are used to signal flexible quadtree and binary tree partitions]; and encoding or decoding the current block region by applying encoding or decoding process to said one or more coding units [Huang: FIG. 7: 730].
Huang may not explicitly disclose action based on the first syntax flag indicating that the current block region is split into multiple smaller blocks.
However, Jang discloses an apparatus and a method of video coding for a video encoder or decoder, the method comprising: receiving input data associated with a current block region in a current picture belonging to a video sequence [Chuang: ¶ [0002]]; partitioning the current block region into one or more coding units by firstly signalling or parsing a first syntax flag to indicate whether the current block region is split into multiple smaller blocks or whether the current block region is not further split and corresponds to a coding unit [Jang: Abstract: The present invention relates to an image processing method and an apparatus therefor. Specifically, a method for decoding an image may comprise the steps of: decoding a first split flag indicating whether to split a first block using a binary tree structure; when the first split flag indicates that the first block is split, decoding split mode information indicating the direction in which the first block is split; checking whether a second block split from the first block is a square block, according to the split mode information; and when, as a result of the checking, it is determined that the second block is a square block, decoding a second split flag indicating whether to split the second block using a quad tree structure], and based on the first syntax flag indicating that the current block region is split into multiple smaller blocks, signalling or parsing a second syntax flag to indicate a partition type of the current block region, wherein the partition type comprises: quadtree (QT) partition, one-dimensional (1 D) partition, or both QT partition and 1D partition [Jang: Abstract: split mode information… second split flag].
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the syntax processing of Huang with the syntax method of Jang in order to reduce excessive computational processing, improving overall performance.

Regarding Claim 2, Huang in view of Jang disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Huang in view of Jang discloses wherein the current block region corresponds to one block with a predefined size, one current coded CU (coding unit), or one CTU (coding tree unit) [Huang: ¶ [0004]].	

Regarding Claim 3, Huang in view of Jang disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Huang in view of Jang discloses wherein no further syntax flag is signalled when the current block region is not split as indicated by the first syntax flag [Jang: Abstract].

Regarding Claim 4, Huang in view of Jang disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Huang in view of Jang discloses wherein one or more additional syntax flags are signalled when the current block region is split as indicated by the first syntax flag [Jang: Abstract].

Regarding Claim 6, Huang in view of Jang disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Huang in view of Jang discloses wherein when the second syntax flag indicates the current block region being partitioned by the 1 D partition, one or more additional syntax flags are signalled to indicate whether the 1 D partition is horizontal BT (binary tree) partition, vertical BT partition, horizontal TT (triple tree) partition, or vertical TT partition [Huang: ¶ [0058]: Flags/index indicating selection of partition mode, such as quadtree split, horizontal binary split or vertical binary split].

Regarding Claim 7, Huang in view of Jang disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Furthermore, Huang in view of Jang discloses wherein the 1 D partition consists of horizontal BT (binary tree) partition, vertical BT partition, horizontal TT (triple tree) partition, and vertical TT partition [Huang: ¶ [0058]].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang as applied to claim 9 above, and further in view of Liu et al. (US 2016/0330479 A1).

Regarding Claim 12, Chuang disclose(s) all the limitations of Claim 11, and is/are analyzed as previously discussed with respect to that claim.
Chuang may not explicitly disclose wherein the syntax flag is entropy coded using context-coded bins conditioned on contextual information.
However, Liu discloses wherein the syntax flag is entropy coded using context-coded bins conditioned on contextual information [Liu: ¶ [0212]:  In some examples, the techniques may use modified binarization and/or context modeling processes to reduce the number of context coded bins, and reduce the complexity of entropy coding, for one or more syntax elements used to represent delta DC residual values.  Context-coded bins refer to bins that are coded using context models in the regular coding engine of the CABAC coder, whereas bins that are not context-coded may be bypass coded in a bypass coding engine of the CABAC coder without selection of context models.  Reducing the number of bins that are coded using context models may promote increased throughput in a CABAC encoder/decoder].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the video encoding/decoding of Chuang with the coding of Liu in order to reduce computational load, improving overall quality.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773. The examiner can normally be reached Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482